

116 SRES 322 ATS: Expressing support for the designation of the week of September 22 through September 28, 2019, as Rail Safety Week in the United States, and supporting the goals and ideals of Rail Safety Week to reduce rail-related accidents, fatalities, and injuries. 
U.S. Senate
2019-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 322IN THE SENATE OF THE UNITED STATESSeptember 23, 2019Mr. Wicker (for himself, Ms. Cantwell, Mrs. Fischer, and Ms. Duckworth) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationOctober 15, 2019Committee discharged; considered and agreed toRESOLUTIONExpressing support for the designation of the week of September 22 through September 28, 2019, as
			 Rail Safety Week in the United States, and supporting the goals and ideals
			 of Rail Safety Week to reduce rail-related accidents, fatalities, and
			 injuries. 
	
 Whereas the first Rail Safety Week was held from September 24 through September 30, 2017, by the national education safety nonprofit Operation Lifesaver, the Department of Transportation, and other organizations;
 Whereas Rail Safety Week was launched to raise awareness about the need for increased education on how to be safe around highway-rail grade crossings and railroad tracks, and to highlight efforts to further reduce collisions, injuries, and fatalities;
 Whereas highway-rail grade crossing and trespassing accidents constituted approximately 96 percent of all rail related fatalities during 2018;
 Whereas since 2005, the number of public crossings has declined by 8 percent, while the number of gates at such crossings has increased by 26 percent;
 Whereas, in 2018, 51 percent of all grade crossing collisions and 64 percent of all fatal grade crossing collisions occurred at gated crossings;
 Whereas, in 2018, there were a total of 841 rail-related fatalities and 8,177 rail-related injuries in the United States;
 Whereas preliminary Federal statistics show that 2,216 highway-grade crossing crashes occurred during 2018, resulting in 263 persons killed and another 840 persons injured throughout the United States;
 Whereas trespassing incidents on railroad property resulted in 571 persons killed and another 479 injured across the Nation in 2018;
 Whereas many collisions between trains and motor vehicles or pedestrians could have been prevented by increased education, engineering, and enforcement;
 Whereas Operation Lifesaver, the foremost public information and education program on rail safety, administers a public education program about grade-crossing safety and prevention of trespassing;
 Whereas during Rail Safety Week, from September 22 through 28, 2019, and throughout the year, everyone is encouraged to observe added caution as motorists or pedestrians approach tracks or trains;
 Whereas, the United States and Canada will observe Rail Safety Week concurrently; and
 Whereas this important observance should lead to greater safety awareness and a reduction in highway-rail grade crossing crashes and pedestrian and railroad incidents: Now, therefore, be it
	
 That the Senate— (1)supports the designation of Rail Safety Week;
 (2)expresses strong support for— (A)the goals and ideals of Rail Safety Week; and
 (B)efforts to reduce rail-related accidents, fatalities, and injuries; and
 (3)encourages the people of the United States— (A)to participate in Rail Safety Week events and activities; and
 (B)to educate themselves and others on how to be safe around railroad tracks.